Citation Nr: 0315318	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  97-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal of a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In a decision dated October 30, 1998, the Board denied as not 
well grounded the veteran's claim of entitlement to service 
connection for a low back disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the case was pending at 
the Court, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) was enacted.  
The VCAA, among other things, amended 38 U.S.C. § 5107 to 
eliminate the well-grounded claim requirement.  As a result 
of the changes in the law enacted by the VCAA, an Order of 
the Court dated in December 2000 vacated the Board's October 
1998 decision.  This case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.

Thereafter, the Board remanded the case in July 2001 for 
additional development and readjudication by the RO.  The 
development ordered by the Board was accomplished, and the RO 
readjudicated the case on the merits and furnished the 
veteran a supplemental statement of the case in March 2003.  
In May 2003, the case was returned to the Board for further 
appellate review and disposition.


FINDINGS OF FACT

1.  The service medical records reflect that the veteran was 
treated for low back pain on four separate occasions.

2.  The testimony of the veteran and a lay statement of a 
former co-worker reflects that he continued to experience 
recurring low back pain after service.

3.  Medical opinion evidence of record supports the 
conclusion that the veteran's currently diagnosed chronic 
strain of the lower back is related to his military service.


CONCLUSION OF LAW

A disability of the low back (chronic strain, lower back) was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  In essence, he contends that his currently 
diagnosed low back disability (chronic sprain, lower back) is 
related to the lumbar strain he was treated for in service in 
1977-78.  In essence, he relies on the continuity of 
symptomatology provision found in VA regulations to establish 
service connection.  See 38 C.F.R. § 3.303(b) (2002).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the VCAA, which, as 
noted above, eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for benefits, and it 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in 1996 and remains 
pending on appeal.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As noted in the Introduction, this case was adjudicated by 
the Board in October 1998 based on the now obsolete well 
groundedness standard. Because the VCAA eliminated that 
standard, the case was remanded by the Court to the Board for 
consideration under the current standard. 

With the elimination of the concept of a well-grounded claim, 
the current standard of review is as follows:  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
the evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  The 
Court has stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's claim of service connection for the low back 
disorder has been readjudicated by the RO in the March 2003 
supplemental statement of the case.  The March 2003 
supplemental statement of the case applied the current 
standard in adjudicating the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board similarly will 
apply the current standard in adjudicating this claim.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to claimant 
describing evidence potentially helpful to claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In August 2001, the RO sent the veteran a letter detailing 
the requirements of the VCAA, including the responsibilities 
of the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence needed 
to substantiate his claim for service connection, and that 
the RO would assist him in obtaining evidence if he provided 
the proper information and release forms.  He also was 
provided notice of the evidence generally required to 
establish entitlement to service connection, e.g., service 
medical records to show event in service causing injury or 
disease, VA medical treatment records to show current 
disability, and medical examination/opinion evidence 
establishing a relationship between current disability and 
injury/disease in service. 

The Board notes further that the notice of the VCAA sent to 
the veteran in August 2001 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003), as interpreted by VA's 
General Counsel's in VAOPGCPREC 1-2003 (May 21, 2003).  That 
case held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the 
extent it provides a claimant "not less than 30 days" to 
respond to VCAA notice sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board advised the veteran of the VCAA.  The RO's duty to 
notify, pursuant to 38 C.F.R. § 3.159(b), was not invalidated 
by the recent Federal Circuit decision.  Moreover, even 
though the veteran was advised that he had 60 days to 
respond, he also was expressly notified that he had one year 
to submit requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Because this one-year 
time period has now expired, and in light of the 
circumstances of this case, which involved development of all 
pertinent medical records pursuant to the Boards' remand of 
July 2001, it appears that VA has done everything reasonably 
possible to notify the veteran of the evidence and 
information necessary to substantiate his claim.

Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied and 
that the Board may proceed to decide his claim with further 
delay.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The record shows that in connection with the development and 
adjudication of the claims on appeal, the veteran was 
provided VA compensation examination in April 2002.  The RO 
obtained all medical records identified by the veteran as 
relevant to this claim.  It appears that medical records from 
a family physician's practice the veteran identified as a 
source of treatment for his low back in the year after he 
separated from service are not available; the veteran 
indicated that he tried to obtain these records, to include 
from another physician who took over the practice, but was 
unable to do so.  The veteran has not identified any other 
medical evidence that exists and needs to be obtained.

The Board additionally observes that general due process 
considerations have been followed in this case.  See 
38 C.F.R. § 3.103 (2002).  Over the course of this appeal, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony.  The record shows 
that he testified at a hearing held in 1998 before the 
undersigned Veterans Law Judge.  His very able representative 
has submitted written argument on his behalf, most recently 
in May 2003.  

The Board has thus carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of this claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  When chronic in-service disease is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. at 488, 495-496 
(1997).

Analysis

The veteran seeks entitlement to service connection for a low 
back disorder.  As noted above, he contends, in essence, that 
a lumbar strain which was first treated in service is the 
same condition that continued to bother him over the years 
since service.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 
38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with that obligation 
in mind.

The Board notes in passing that the Court's December 7, 2000 
order noted no specific defects in the Board's October 30, 
1998 decision.  The only basis for remand stated was 
consideration regarding the application of the subsequently-
enacted VCAA.

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, there is evidence of a current disability of 
the low back, which satisfies element (1) of Hickson.  The 
report of the April 2002 VA spine compensation examination 
shows a diagnosis of chronic strain, lower back.  This 
diagnosis was based on the examiner's clinical examination of 
the veteran and his review of the evidence in the claims 
file.

With respect to Hickson element (2), evidence of in-service 
incurrence of a disease or injury, a review of the veteran's 
service medical records reflects that he was treated on four 
separate occasions for a strain-type injury to his lower back 
area, which the VA examiner on the April 2002 VA examination 
concluded was more likely than not sufficient proof of a low 
back strain having been incurred in service.
Since the service medical records corroborate his claim that 
he was in fact treated for a lower back problem, the Board 
finds that Hickson element (2) is established.

With respect to Hickson element (3), medical nexus, the Board 
remanded this case in July 2001 for additional development, 
to include obtaining a medical opinion addressing the 
etiology of the veteran's low back disorder.  In connection 
with the April 2002 VA spine examination, the VA examiner 
reviewed all the evidence in the veteran's claims file.  The 
examiner noted that the veteran had minor back problems in 
service, which were treated conservatively, and he was able 
to return to full-time duty.  The examiner also noted the 
veteran's history of seeking private treatment for his back 
pain problems from his family physician in the year after he 
was discharged, but that medical records could not be 
obtained from this physician.  The examiner further noted 
that the veteran had a history of two other back injuries 
after service: in 1991, when he was struck by a car and 
complained of low back pain and in 1996, when he injured his 
upper back shoveling sand, which was diagnosed as a strain 
injury.  With these facts for consideration, the VA examiner 
provided the following medical opinion:

If the veteran did indeed see [his family 
physician], as he indicates, during the 
first year following his active military 
service for low back strain (and also 
before he completed his military service 
he was seen again for low back strain, 
this being 6/21/78) and his [separation] 
examination of 6/15/78, points to the 
fact that he did have a problem with his 
lower back even after the [separation] 
examination.  Thus, his present problems 
with his lower back, which remain lower 
back strain, should be considered service 
connected with aggravation caused by the 
two injuries that he sustained after his 
military service.  Thus, it is the 
opinion of this medical examiner that 
indeed the veteran did have problems with 
his back, i.e., low back strain in the 
military service and low back strain at 
the present time; and, it is more likely 
that not that he had aggravation of that 
low back strain with the car wreck and 
his Workers Compensation injury shoveling 
sand.

The Board believes that the April 2002 VA medical examiner's 
opinion, although hardly definitive, is significant to the 
outcome of this case.  For reasons explained immediately 
below, the Board finds that the examiner's qualifying 
statement, "[i]f the veteran did indeed see [his family 
physician], as he indicates, during the first year following 
his active military service for low back strain" is 
sufficiently established by the other evidence of record.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board has carefully reviewed the veteran's sworn hearing 
testimony.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
veteran has testified  that he continued to have problems 
after service due to low back strain condition, which he 
described as a muscle spasm.  While the veteran is not 
competent to render medical diagnoses and opinions regarding 
the etiology of a disease or injury, he is competent under 
the law to report symptoms.  See e.g. Falzone v. Brown, 
8 Vet. App. 398, 405-06 (1995); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Readily observable signs such as experiencing 
soreness and muscle ache in the lower back area in service 
due to the strain injury would fall under this category.

As noted above, the veteran was unable to track down any of 
his medical records from the family physician who he states 
treated him for continuing strain problems with his lower 
back in the year after service.  However, he did submit a 
statement from a former co-worker of his who he worked with 
at a tool and die company in the first few years after 
service.  In this statement, received in August 1998, the 
former co-worker indicated that he remembered how the veteran 
was having back problems in 1978-79.

The Board believes this evidence is sufficient to establish 
ongoing problems with back strain in the initial years after 
service.  His service medical records reflect treatment for 
low back strain on three occasions towards the end of his 
service and on one more occasion after his service separation 
examination.  The veteran's sworn testimony, which the Board 
finds credible and honest, and which is further bolstered by 
the statement of his co-worker, indicated that he experienced 
problems with his back in the year or two after service.  
This evidence is deemed to be sufficient to establish a 
factual basis for the veteran's reported medical history of 
chronic low back pain continuing after service, 
notwithstanding the lack of corroborating medical records 
from the aforementioned family physician.

Having accepted the veteran's version of the events 
surrounding his back problems soon after service, the VA 
medical opinion of April 2002 persuades the Board that the 
veteran's low back strain which was treated in service and 
the problems he continued to have with his back in the years 
after service are one and the same.  
The fact that he had two additional injuries to the back 
after service, does not preclude that he sustained an 
original injury to the lower back area in service.  As to 
this point, it is highly significant that the VA examiner 
addressed this issue in the April 2002 opinion and concluded 
that the two post-service injuries reflected merely an 
aggravation of the original service-incurred injury as 
opposed to a new or separate etiology.  There is no medical 
opinion to the contrary.  As discussed above, the Board must 
rely on the competent medical evidence of record.  See 
Colvin, supra.    

As discussed above, service connection may be established for 
a disease which was not chronic in service if continuity of 
symptomatology after service is demonstrated.  See 38 C.F.R. 
§ 3.303(b); Savage, supra.  However, there still must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999).  In this case, the Board finds that the April 2002 
medical opinion satisfied this purpose.  The Board believes 
that this opinion is congruent with other evidence of record, 
which includes not only the veteran's credible testimony 
regarding the chronic nature of his low back disorder, both 
during and after service, but includes the aforementioned lay 
statement from the former co-worker who attested to the 
problems the veteran experienced with his back in the first 
few years after service.  This latter statement also fall 
within the competency of the individuals involved under the 
Falzone, Layno and Harvey cases cited above for the purpose 
of supporting the veteran's claim that he continued to have 
problems with his back after service due to recurring nature 
of the strain-type injury of his lower back sustained in 
service.

As noted above, the record on appeal shows further that 
concerted efforts were undertaken to obtain private treatment 
records supportive of the veteran's claim, but such efforts 
produced negative results, as the family physician in 
question most likely retired or died years ago and neither 
the veteran nor the RO could obtain corresponding medical 
records.  Nevertheless, as detailed above, there is of record 
medical opinion evidence and competent lay evidence from the 
veteran and the former co-worker that serves to link his 
current chronic strain disability of the low back with 
service.  There is no competent evidence to the contrary.

In view of available evidence that is found credible by the 
Board, both medical and non-medical, and with resolution of 
reasonable doubt in favor of the veteran, the Board finds 
that Hickson element (3) has also been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
a low back disorder.  Accordingly, service connection for a 
low back disorder, diagnosed as chronic strain, lower back is 
granted.


ORDER

Service connection for a low back disorder (chronic strain, 
lower back) is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

